DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hemispherical dome-shaped acrylic housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Francher (US 2019/0313881), in view of Lu (US 2019/0246884).
Regarding claim 1, Francher discloses a colposcope comprising: a handle assembly (102, figure 1) including: a grip (120, figure 1); a trigger movable relative to the grip (controls 126, figure 1 | e.g. buttons [0084] | the examiner interpreted the buttons as a trigger, where the button is movable/”depressable”); and an articulation dial (106, figure 1); an elongate member (116, figure 1) extending distally from the handle 
Lu teaches an endoscope system with one or more light sources positioned at the distal tip ([0047]). The one or more light sources (2310, figure 3) are located on the sides of the camera module (2252, figure 3).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the colposcope of Francher to have multiple light emitters/LEDs around the camera/imager as taught by Lu. Doing so would be an alternative to having only one LED and provide a more even illumination (i.e. one or more light sources [0047]; see figure 3 of Lu). 
Regarding claim 2, Francher further discloses the camera assembly further includes a fluid outlet (see 364, figure 9) for supplying fluid to a target tissue.  
Regarding claim 3, Francher further discloses the handle assembly further includes a fluid chamber (within rigid housing 134, connected to ports 140 and 142, figure 1; [0086]; Francher) configured to store fluid therein (the examiner interpreted the chamber with housing 134 would store/hold the fluid to then pass to the lumen), a first 
Regarding claim 4, Francher further discloses the handle assembly further includes a fluid loading port (see 140 and 142, figure 1; Francher) configured to receive fluid therethrough, the fluid loading port in communication with the fluid chamber (see 140 and 142 and 134, figure 1).  
Regarding claim 5, Francher further discloses the handle assembly further includes an infusion button (controls…for control irrigation [0085]) to supply the fluid in the fluid chamber to the target tissue through the fluid outlet of the camera assembly.  
Regarding claim 6, Francher further discloses a pair of articulation cables (322 and 324, figure 7a) interconnecting the articulation dial and the body portion of the camera assembly such that axial displacement of at least one of the articulation cables causes articulation of the camera assembly (see figure 7a).  
Regarding claim 7, Francher further discloses the pair of articulation cables extends through a second lumen of the plurality of lumens (see figure 7a | the examiner interpreted the wires 322 and 324 extend into the same lumen).  
Regarding claim 8, Lu further teaches the light emitters surround the image sensor (the modified colposcope would have multiple light emitters around the image sensor; see 2310 around 2252, figure 3 of Lu).  
Regarding claim 9, the modified colposcope of Francher and Lu is silent regarding the image sensor assembly further includes color filters.  

Regarding claim 10, the modified colposcope of Francher and Lu is silent regarding the image sensor assembly further includes a pair of convex lenses to focus an object image of tissue on the image sensor.  
Lu further teaches optical elements, like lenses, may be used to achieve various optical effects ([0045]). The optical elements may pass light therethrough, reflect light, disperse light, refract light, focus light, filter light, or perform any other actions on the light ([0045]). It would have been obvious to modify the colposcope, specifically the image sensor, of Francher and Lu to include convex lenses (i.e. lenses that would refract light; refract light [0045]). Doing so would achieve various optical effects ([0045]).
Regarding claim 11, Francher further discloses cables interconnecting the camera assembly and the handle assembly to transfer power and video data therebetween, the cables extending through a third lumen of the plurality of lumens (optical and/or electrical connector that provide communication between the electronics module of the reusable hand-piece and the imaging device and/or the light emitter of the disposable shaft assembly ([0008] | the examiner interpreted the “connector” to be a cable in a lumen, as is common in the art).  
Regarding claim 12, Francher further discloses the camera assembly includes a hemispherical dome-shaped housing (see the distal surface in figure 9; Francher). Francher and Lu are silent regarding the acrylic housing. 
Lu further teaches the tip housing (2410, figure 4a) to be made from acrylic ([0042]). The housing can be completely transparent so that images captured using optical components within the housing are not distorted or affected by the housing ([0042]).
It would have been obvious to modify the housing of Francher and Lu to be made from acrylic as further taught by Lu. Doing so would allow the housing to be transparent so that the images captured are not distorted or affected by the housing ([0042]; Lu).
Regarding claim 14, Francher further discloses the elongate member has a tubular structure (see figure 1).  
Regarding claim 17, Francher further discloses the handle assembly further includes a battery pack (removable battery [0092]) detachably received in the grip, the battery pack configured to supply power to the camera assembly (electrically connects to the electronics module [0092]).  
Regarding claim 18, Francher further discloses the image sensor of the camera assembly is a charge-coupled device (CCD/CMOS sensor [0095]).  
Regarding claim 19, Francher discloses a kit for performing colposcopy comprising: a colposcope (see figure 1) comprising: a handle assembly (102, figure 1) including: a grip (120, figure 1); a trigger movable towards and away from the grip (controls 126, figure 1 | e.g. buttons [0084] | the examiner interpreted the buttons as a trigger, where the button is movable/”depressable”); and an articulation dial (106, figure 
Lu teaches an endoscope system with one or more light sources positioned at the distal tip ([0047]). The one or more light sources (2310, figure 3) are located on the sides of the camera module (2252, figure 3).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the colposcope of Francher to have multiple light emitters/LEDs around the camera/imager as taught by Lu. Doing so would be an alternative to having only one LED and provide a more even illumination (i.e. one or more light sources [0047]; see figure 3 of Lu). 
Regarding claim 20, Francher further discloses the electronic device is wirelessly connectable to the colposcope (wireless transmitter and/or receiver [0090] | wireless…with base station 600 [0108], see figure 16).  
Regarding claim 22, Francher further discloses the camera assembly is movable between a first position, in which, the camera assembly is aligned with the longitudinal axis of the elongate member (non articulated position; [0093]), and a second position in which at least a portion of the camera assembly is offset from the longitudinal axis of the elongate member (see figure 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Francher (US 2019/0313881) and Lu (US 2019/0246884) as applied to claim 1 above, and further in view of Okamoto (US 2014/0371534).
Francher and Lu disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the handle assembly further includes a motor operatively coupled with the articulation dial such that actuation of the motor through rotation of the articulation dial causes axial displacement of at least one of the articulation cables.  
Okamoto teaches an insertion device with an RL knob (11, figure 1). The handle (2, figure 1) has a pulley for bend driving in the left/right direction is equipped with a motor ([0043]). The RL knob (11, figure 1) functions as a switch for adjusting the supply power that is applied to the motor ([0043]). A slight rotational operation of the knob, the voltage that is supplied to the motor is adjusted in accordance with the amount of rotation, and the motor driving is controlled ([0043]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the colposcope of Francher and Lu with a motor drive (12, figure 1) and a motor ([0043]) as taught by Okamoto. Doing so would provide an easier knob .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Francher (US 2019/0313881) and Lu (US 2019/0246884) as applied to claim 1 above, and further in view of Yamakawa (US 2010/0076265).
Francher and Lu disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the elongate member is formed of silicone.  
Yamakawa teaches an endoscope with a long tubular body ([0013]). An outer cover member of the long tubular body can be made from a silicone rubber, which would have resistance against high temperature and pressure steam ([0013]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the elongate member to have an outer cover made of silicone rubber as taught by Yamakawa. Doing so would provide resistance against high temperature and pressure steam ([0013]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 
Francher (US 2019/0313881) and Lu (US 2019/0246884) as applied to claim 19 above, and further in view of Gunday (US 2014/0275778).

Gunday teaches an imaging stylet with a storage that may be provided internal to the control device ([0063]). The storage device is provided to store the image data captured by the imaging device ([0063]). Additionally, the storage device may have saved thereon configuration data for configuration of the control device ([0063]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify colposcope of Francher and Lu with a storage device as taught by Gunday. Doing so would store the image data capture by the imaging device and/or store configuration data ([0063]; Gunday).

Claims 1, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich (US 2003/0032863), in view of Cheng (US 9,345,386).
Regarding claim 1, Kazakevich discloses a colposcope comprising: a handle assembly (5, figure 1b) including: a grip (see 5, figure 1b); a trigger (button [0037] | the examiner interpreted the buttons as a trigger, where the button is movable/”depressable”) movable relative to the grip; an elongate member (41, figure 1b) extending distally from the handle assembly, the elongate member including a plurality of lumens (see 83 and lumen for 96, figure 8); and a camera assembly (see 82, figure 8) including a neck portion (see 88, figure 8) coupled to the elongate member, and a body portion (see 82 connect to 96, figure 8) operatively coupled with the articulation dial, the body portion including an image sensor assembly (within 2, figure 
Cheng teaches an endoscope sheath with a rotatable knob (140, figure 1). The knob is located between the hub adapter (100, figure 1) and the shoulder (68, figure 1). The knob has a through bore (142, figure 4) with a first threaded portion (144, figure 4). The first threaded portion threadably engages the second threaded portion (122, figure 2) of the hub. The knob can be rotated about the longitudinal axis in a first direction or a second direction to causes the sheath tube (82, figure 1) to move axially along the longitudinal axis (Col. 12, lines 4-10). Additionally, there are buttons that are for adjusting, changing, or setting a system parameter or function; or a combination thereof (Col. 3, lines 25-34).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the colposcope of Kazakevich with a knob (140, figure 1) as taught by Cheng to axially move the push arm of Kazakevich. Doing so would provide a knob that can move relative to the hub adapter (Col. 1, lines 55-57) to axially move the push arm. Additionally, it would have been obvious to modify the button/trigger of Kazakevich to be used to activate a system function (Col. 3, lines 25-34 | the examiner interpreted image capture to be a system function). Doing so would provide the user the ability to monitor and/or control the system (Col. 3, lines 22-24). The modified colposcope would have an articulation dial (140, figure 1; Cheng); the image sensor assembly operatively coupled with the trigger such that when the trigger is actuated the image sensor captures 
Regarding claim 10, Kazakevich further discloses the image sensor assembly further includes a pair of convex lenses (see 22, figure 3a; Kazakevich) to focus an object image of tissue on the image sensor.  
Regarding claim 16, Cheng further teaches the articulation dial is rotatable about a longitudinal axis defined by the elongate member (see 140, figure 1; Cheng).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        October 21, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795